Citation Nr: 1506203	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  09-47 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 60 percent for coronary artery disease. 

2.  Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity. 

3.  Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran had active service from September 1971 to August 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction of the Veteran's claims file is with the RO in Roanoke, Virginia. 

In a November 2013 decision, the Board, in pertinent part, denied initial evaluations in excess of 60 percent for coronary artery disease, and in excess of 10 percent for peripheral neuropathy of the right and left lower extremities, each.  The Veteran appealed that portion of the November 2013 Board decision to the United States Court of Appeals for Veterans Claims (Court or CAVC).  In October 2014, the Court granted a Joint Motion for Partial Remand (Joint Motion), and the part of the Board's decision that denied initial evaluations in excess of 60 percent for coronary artery disease, and in excess of 10 percent for peripheral neuropathy of the right and left lower extremities, each, was remanded for consideration and analysis of certain medical evidence addressing the Veteran's symptomatology. 

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Veteran's Benefits Management System" (VBMS) and on the "Virtual VA" system to ensure a complete assessment of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

Coronary artery disease

It appears that the Veteran was last afforded a VA examination to assess the severity of his service-connected coronary artery disease in September 2012.  Subsequently, in November 2012, the Veteran suffered an acute myocardial infarction.  Thus, given that the last VA examination was many years ago, and given that he subsequently underwent such a significant cardiovascular event, a new VA examination to assess the current severity of his CAD is necessary prior to final adjudication  of his claim. 

Peripheral neuropathy

The Veteran claims that he is entitled to initial ratings in excess of 10 percent for peripheral neuropathy of the right and left lower extremity.  The Veteran was afforded a VA examination of his peripheral neuropathy symptoms in October 2012.  However, subsequently, in a March 2013 rating decision, service connection was granted for peripheral vascular disease of the right and left lower extremities, effective December 17, 2010.  His representative has argued that the Veteran is entitled to a higher rating because he experiences pain in his calves when walking.  However, no one has considered whether any of the Veteran's complaints in his bilateral lower extremities are related to his peripheral vascular disease versus his peripheral neuropathy.  Consequently, the Board finds that a new examination is warranted to determine the current severity of the Veteran's peripheral neuropathy of the bilateral lower extremities and for clarification of what symptoms the Veteran has related to his peripheral neuropathy versus his peripheral vascular disease.

Outstanding treatment records

Prior to arranging for the VA examination, the AOJ should obtain all records of VA cardiovascular and peripheral neuropathy treatment from May 2013 to the present.  The AOJ should also ask the Veteran to identify any other sources of treatment or evaluation he has received for cardiovascular or peripheral neuropathy disability since March 2013 and should secure copies of complete records of the treatment or evaluation from all sources appropriately identified. 



Accordingly, the case is REMANDED for the following actions:

1.  Obtain all relevant records of VA treatment and evaluation dated from May 2013.  Ask the Veteran to identify any other sources of cardiovascular or peripheral neuropathy treatment or evaluation received since May 2013 and secure copies of complete records of the treatment or evaluation from all sources appropriately identified. 

2.  Thereafter, arrange for a VA examination to assess the current severity of the Veteran's service-connected coronary artery disease.


3.  Thereafter, schedule the Veteran for a VA neurological examination to determine the current severity of his peripheral neuropathy of the right and left lower extremities.

The examiner is asked to identify the manifestations of peripheral neuropathy, versus those associated with peripheral vascular disease, in each lower extremity.  

4.  Readjudicate the issues on appeal. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




